Case 4:18-cv-00476-ALM Document 86 Filed 06/16/20 Page 1 of 5 PageID #: 1866



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

INNOVATION SCIENCES, INC.,                        §
                                                  §
       v.                                         §      Case No.: 4:18-cv-00476 ALM
                                                  §
HTC CORPORATION                                   §              (LEAD CASE)
                                                  §
INNOVATION SCIENCES, LLC                          §      Case No.: 4:19-cv-00752 ALM
                                                  §
       v.                                         §
                                                  §
HTC CORPORATION                                   §      Consolidated
                                                  §
HTC CORPORATION, HTC AMERICA,                     §      Case No.: 4:20-cv-00180 ALM
INC.                                              §
                                                  §
       v.                                         §
                                                  §      Consolidated
INNOVATION SCIENCES, LLC                          §

     JOINT MOTION FOR ENTRY OF FIRST AMENDED SCHEDULING ORDER

       Innovation Sciences, LLC (“Innovation”) and HTC Corporation (“HTC”) jointly file this

motion seeking entry of the attached Proposed First Amended Scheduling Order.

       The Court entered a scheduling order in the above-captioned consolidated actions on May

11, 2020. Dkt. No. 63. On May 21, 2020, the Court granted Innovation a two-week extension to

serve its P.R. 3-1 and 3-2 disclosures. The Proposed First Amended Scheduling Order similarly

extends the P.R. 3-3 and 3-4 disclosure deadline and claim construction deadlines by two weeks.

The claim construction briefing deadlines are extended by one week, but the joint claim

construction chart and Markman hearing date remain the same. Good cause exists to allow HTC

sufficient time to prepare and serve its invalidity contentions and for the parties to thereafter

complete claim construction exchanges and briefing in advance of the scheduled Markman

hearing. A chart showing the proposed changes to the scheduling order is below:
Case 4:18-cv-00476-ALM Document 86 Filed 06/16/20 Page 2 of 5 PageID #: 1867



    Current Date       New Date       Deadline


   June 16, 2020      June 30, 2020   P.R. 3-3 Invalidity Contentions (and P.R. 3-4 document
                                      production) to be served. To extent not already required
                                      to be disclosed, exchange Mandatory Disclosures on all
                                      issues, including damages.
   June 23, 2020      July 7, 2020    Parties to exchange proposed terms for construction and
                                      identify any claim element governed by 35 U.S.C. §
                                      112, ¶ 6 (P.R. 4-1).
   June 30, 2020      July 14, 2020   Parties to exchange preliminary proposed claim
                                      construction and extrinsic evidence supporting same
                                      (P.R. 4-2).
   June 22, 2020    No change         Parties’ final amended pleadings.
                                      (A motion for leave to amend is required.)
   July 16, 2020      July 30, 2020   Joint Claim Construction and Prehearing Statement to
                                      be filed (P.R. 4-3). Provide an estimate of how many
                                      pages are needed to brief the disputed claims.
   July 13, 2020    No change         Response to amended pleadings.

   July 23, 2020     August 7, 2020 Completion date for discovery on claim construction
                                    (P.R. 4-4).
   August 7, 2020   August 14, 2020 Opening claim construction brief (P.R.4-5(a)).

    (Parties submit using -476    Submit technology synopsis (both hard copy and disk).
       Action submissions)
  August 21, 2020 August 28, 2020 Responsive claim construction brief (P.R. 4-5(b)).

  August 28, 2020     September 4,    Reply claim construction brief (P.R. 4-5(c)).
                          2020
   September 11,    No change         Parties to file joint claim construction and chart (P.R. 4-
       2020                           5(d)). Parties shall work together to agree on as many
                                      claim terms as possible.
   September 21,    No change         Claim construction hearing at 9:00 am at the Paul Brown
       2020                           United States Courthouse, 101 E. Pecan Street,
                                      Sherman, Texas.




                                           -2-
Case 4:18-cv-00476-ALM Document 86 Filed 06/16/20 Page 3 of 5 PageID #: 1868



DATED:       June 16, 2020            PAUL HASTINGS LLP



                                      By: Philip Ou
                                      Yar R. Chaikovsky
                                      yarchaikovsky@paulhastings.com
                                      Philip Ou
                                      philipou@paulhastings.com
                                      Bruce Yen
                                      bruceyen@paulhastings.com
                                      Joshua Yin
                                      joshuayin@paulhastings.com
                                      Benjamin Alred
                                      benjaminalred@paulhastings.com

                                      1117 S. California Avenue
                                      Palo Alto, California 94304-1106
                                      Telephone:       1(650) 320-1800
                                      Facsimile:       1(650) 320-1900

                                      Harry L. Gillam, Jr.
                                      TX Bar No. 07921800
                                      GILLAM & SMITH LLP
                                      303 S. Washington Ave.
                                      Marshall, Texas 75670
                                      Telephone: (903) 934-8450
                                      Facsimile: (903) 934-9257
                                      gil@gillamsmithlaw.com

                                      Attorneys for Defendant,
                                      HTC CORPORATION

                                      /s/ Donald L. Jackson
                                      Donald L. Jackson
                                      VA Bar No. 42,882 (Admitted E.D. Tex.)
                                      James D. Berquist
                                      VA Bar No. 42,150 (Admitted E.D. Tex.)
                                      Gregory A. Krauss
                                      VA Bar No. 84839 (Admitted E.D. Tex.)
                                      Alan A. Wright
                                      VA Bar No. 46506 (Admitted E.D. Tex.)
                                      Davidson Berquist Jackson & Gowdey, LLP
                                      8300 Greensboro Dr., Suite 500
                                      McLean, Virginia 22102
                                      Tel.: (571) 765-7700
                                      Fax: (571) 765-7200


                                    -3-
Case 4:18-cv-00476-ALM Document 86 Filed 06/16/20 Page 4 of 5 PageID #: 1869



                                      djackson@davidsonberquist.com
                                      jay.berquist@davidsonberquist.com
                                      gkrauss@davidsonberquist.com
                                      awright@davidsonberquist.com

                                      Roger D. Sanders
                                      J. Michael Young
                                      Sanders, Motley, Young, and Gallardo,
                                      PLLC
                                      111 S. Travis Street
                                      Sherman, Texas 75090
                                      Phone: 903-892-9133
                                      Fax:    903-892-4302

                                      Attorneys for Plaintiff Innovation Sciences,
                                      LLC




                                    -4-
Case 4:18-cv-00476-ALM Document 86 Filed 06/16/20 Page 5 of 5 PageID #: 1870



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 16, 2020, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system which will send notification of such filing via electronic

mail to all counsel of record.

                                                /s/ Philip Ou
                                               Philip Ou




                                                 -5-
